


110 HR 128 IH: To amend the Federal Education Right to Privacy Act to

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Federal Education Right to Privacy Act to
		  improve the access of the victims of crimes to information concerning the
		  outcome of disciplinary proceedings by institutions of higher
		  education.
	
	
		1.Short titleThis Act may be cited as the David
			 Shick Honesty in Campus Justice Act.
		2.Amendment to
			 General Education Provisions ActSection 444(b)(6) of the General Education
			 Provisions Act (20 U.S.C. 1232g(b)) is amended by striking subparagraph (A) and
			 inserting the following:
			
				(6)(A)Nothwithstanding any
				other provision of this section, an institution of postsecondary education
				shall disclose to the alleged victim of any crime of violence (as that term is
				defined in section 16 of title 18, United States Code), or a nonforcible sex
				offense, the final results of any disciplinary proceeding conducted by such
				institution against a student who is the alleged perpetrator of such crime or
				offense with respect to such crime or offense. If the alleged victim of such
				crime or offense is deceased, the next of kin of such victim shall be treated
				as the alleged victim for purposes of this
				subparagraph.
					.
		
